Citation Nr: 0308293	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  92-53 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

The two matters listed on the above page come before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 rating decision of the Department of Veterans Affairs 
(VA) Montgomery, Alabama, Regional Office (RO), which granted 
service connection for PTSD and assigned an initial rating of 
30 percent, and from an October 2000 rating decision by the 
same RO, which denied a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.

The veteran provided testimony in support of his appeal at a 
Travel Board Hearing that was chaired by the undersigned in 
April 1999.  A transcript of that hearing is of record.

By rating decisions dated in September 2000 and February 
2001, the RO increased the rating assigned for the service-
connected PTSD to 50 and 70 percent, respectively, assigning 
in both cases the same effective date that was assigned when 
service connection was granted in April 1998.  While this 
action by the RO automatically renders moot the question of 
the potential assignment of "staged" ratings in this case 
(as there remains only one upgrade in the percentages allowed 
by regulation for a service-connected mental disorder, to 100 
percent), the Board has nevertheless re-characterized this 
particular issue as noted on the first page of this decision, 
in accordance with the holding in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999).

In an October 2001 decision, the Board denied the veteran's 
claims for an initial rating in excess of 70 percent for PTSD 
and for a total rating based on individual unemployability 
due to service-connected disabilities.  The veteran then 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  Shortly thereafter, the 
Secretary of VA and the veteran's representative filed a 
Joint Motion requesting that the October 2001 Board decision 
be vacated and remanded as to both claims, for re-
adjudication containing more specific reasons and bases and 
reflecting any necessary further assistance under the VCAA.  
The Court issued an Order in November 2002 granting the 
motion, and the case is now back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the two matters on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  It is not shown that, because of his PTSD, the veteran 
has total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.

3.  The service-connected PTSD is currently rated as 70 
percent disabling, and it is shown, resolving reasonable 
doubt in favor of the veteran, that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claims on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the two claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that the RO has kept the veteran informed, throughout 
the pendency of his appeal, of the actions being taken to 
fully develop his claim; has had the veteran examined twice, 
in order to ascertain the current severity of his PTSD and 
its effect on his industrial capabilities; and has secured 
all medical records identified by the veteran as pertinent to 
his case, which in this case essentially consist of VA 
outpatient medical records.  VA has also given the veteran an 
opportunity to present testimony in support of his appeal, 
which he did at the above mentioned April 1999 Travel Board 
Hearing.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  While 
the veteran has yet to be specifically advised of the 
provisions of the VCAA, the Board is of the opinion that this 
procedural deficiency is harmless to the veteran, as the 
benefit he is ultimately seeking on appeal, i.e., a total 
(100 percent) rating, is hereby being granted on account of 
his being found to be unemployable due to service-connected 
disability.  Thus, no additional assistance to the veteran 
regarding the two matters on appeal is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the record reveals that the RO granted service 
connection for PTSD in an April 1998 rating decision, based 
on a review of the evidence then of record, which included 
credible testimony by the veteran regarding his having 
witnessed dead bodies and people dying while serving in 
Nagasaki, Japan, during World War II.  As indicated earlier, 
an initial rating of 30 percent was assigned by the RO.

The competent evidence at the time of the April 1998 grant of 
service connection essentially consisted of a September 1997 
VA PTSD medical examination report, which revealed complaints 
of nightmares, flashbacks, anxiety and depression, which the 
veteran reported having suffered from since his discharge 
from active military service in 1946.  The veteran's 
employment history since service had included being a sign 
painter, serving as a city bus driver, and working in a 
finance business, from which the veteran retired in 1977.  
The veteran also reported startle responses, crying spells, 
suicidal thoughts, sleeping problems, and avoidance of 
violent pictures on TV.  On mental status examination, the 
veteran was alert and oriented, had relevant, coherent, and 
circumstantial speech, and was "quite talkative."  No 
active delusions were noted.  The veteran stated that he was 
still suffering from nightmares and sleeping problems.  He 
said that his wife had left him in 1993 and that he had lived 
alone since then.  He denied alcohol or drug abuse and 
claimed that he just was always depressed, although he 
managed himself pretty well, as he cooked and shopped by 
himself, using his own car to go to places.  His insight and 
judgment were both intact, and the examining physician deemed 
him competent.  PTSD was diagnosed, and a Global Assessment 
of Functioning (GAF) score of 55 was assigned.

At the April 1999 Travel Board Hearing, the veteran said that 
he lived alone but that he had a lot of fishing friends that 
came by his house.  He also reported constant flashbacks of 
his war experiences, crying spells, nightmares, and 
depression, and stated that he had received private mental 
health treatment in the past, but said that those records 
were unavailable, as the doctor was deceased and the records 
were presumed destroyed.

VA outpatient medical records dated in 1998, 1999 and 2000 
reveal occasional mental health consultations with complaints 
including depression, nightmares, and flashbacks.

On VA PTSD re-examination in May 2000, the veteran reported 
having a hard time sleeping at night and problems with 
nightmares, flashbacks, and bad dreams.  He also complained 
of depression and said that the smell of the dead and burned 
bodies was unforgettable.  He would become irritable, angry, 
and unable to get along with anybody, and would become 
argumentative with his superiors.  He continued to have 
spells and just wanted to be left alone.  As a civilian, he 
had worked as a painter and decorator of a house, and in the 
financial business, until 1977, when he became disabled and 
unemployed until the present time.  The veteran said that he 
felt depressed a lot of the time, that he would get 
disturbed, angry, and irritable, that he had lost his 
appetite and wouldn't eat, and that he did not socialize with 
others and just talked on the telephone.  He said that he had 
nobody at home except his CB radio, that he got angry a lot 
and that he had to take sleeping pills in order to be able to 
sleep.  He said he got ticked off by himself "because there 
is nobody there for me."

On mental status examination, the veteran was described as an 
84-year old individual who was irritable, nervous, and 
restless, but showed no agitation or hyperactivity in his 
motor behavior.  His affect was appropriate to the questions 
asked.  The mood was sad and depressed.  The speech was fast 
and pressured.  There was no thought disorder noted.  The 
veteran admitted to hearing voices ("tweety bird") and 
reported occasionally being paranoid in believing that people 
were after him.  He denied any suicidal or homicidal 
ideations at the present time.  He was oriented in the three 
spheres.  Remote and recent memory were fair.  The insight 
and judgment were also fair.  No psychological tests were 
conducted.  The veteran was deemed capable of handling his 
own financial affairs and was also considered competent for 
VA purposes.  The following diagnosis was rendered:

Axis I:  After evaluation and 
examination, the veteran is suffering 
from [PTSD], very severe.  He remains 
depressed, nervous, anxious, and 
restless.  He continues to have severe 
nightmares, flashbacks and bad dreams.  
He has had continuous nightmares and he 
cannot remember the nightmares that 
occurred during the night.  He is angry, 
irritable and destructive[-]like throwing 
things around.  He does not sleep unless 
he takes sleeping medications.

...

Axis IV:  Psychosocial stressors severe, 
as he saw dead bodies and he had to pick 
up dead bodies and put them in to 
bulldozers and he had to drink water 
contaminated with radiation.

Axis V:  GAF 50, as he has serious 
impairment of his social and occupational 
functioning.

VA mental health records dated in December 2000 reveal again 
complaints of nightmares, flashbacks, poor sleep, and 
intrusive thoughts regarding his World War II experiences.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2002).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

At the outset, the Board wishes to reiterate the fact that 
the ultimate benefit sought on appeal by the veteran is a 
total rating, be it on the basis of his PTSD being found 
severe enough for that rating, or on the basis of his being 
found unemployable due to service-connected disabilities.  
These are two different issues that have reached appellate 
status, and the Board will accordingly discuss both in this 
section.  However, insofar as the benefit sought by the 
veteran on appeal is being granted in this decision on the 
basis of unemployability, the Board's discussion of the first 
(PTSD) claim will be relatively concise, though still 
complete. 

VA's Schedule for Rating Disabilities ("the Schedule") 
provides for the current rating of 70 percent rating when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2002).

The Schedule also provides for a total (100 percent) rating 
when the service-connected mental disorder is productive of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (2002).

The nomenclature employed in the portion of the Schedule that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. 
§ 4.130 (2002).  The DSM-IV contains a GAF scale, with scores 
ranging between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In the present case, the veteran is shown to be an individual 
who is constantly depressed and who suffers from nightmares, 
flashbacks, intrusive thoughts, startle responses, and 
anxiety.  The severe degree of his PTSD is certainly 
acknowledged, but it is felt to be adequately accounted for 
by the rating of 70 percent that is currently in effect, as 
the veteran's symptoms do not raise to the degree of those 
required for a total rating.  In particular, it is noted 
that, while the veteran's behavior might be characterized at 
times as "grossly inappropriate," he has no gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  In other words, the majority of the schedular criteria 
required for a total rating for PTSD are not met.  
Accordingly, his claim for an initial rating in excess of 70 
percent for PTSD fails, and it must be denied.

The Board's findings and conclusions regarding the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disabilities are, however, favorable 
to the veteran, as noted in the following discussion.

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

In this case, the veteran is only service-connected for PTSD, 
and this single disability is rated as 70 percent disabling.  
Therefore, he meets the minimum criteria for further 
consideration of a total rating under § 4.16(a).  It remains 
to be determined whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD.  It is the Board's finding, resolving 
any reasonable doubt in favor of the veteran, that the answer 
to that question is in the affirmative, as the veteran has 
constant depression, flashbacks, nightmares, anxiety, 
intrusive thoughts, a "very severe" degree of PTSD that is 
productive of an angry and destructive personality, and a GAF 
score that is usually assigned to those individuals who are 
deemed "unable to keep a job."  Irrespective of his age, it 
is apparent that the current severity of the veteran's PTSD 
indeed would preclude the veteran from engaging in any 
substantially gainful occupation.  See 38 C.F.R. § 4.19 
(2002).

In view of the above finding, the Board concludes that the 
criteria for a total disability rating based on individual 
unemployability due to service connected disability have been 
met.


ORDER

1.  An initial rating in excess of 70 percent for PTSD is 
denied.

2.  A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the awards and disbursement of 
monetary benefits.



	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

